Case: 1:19-cv-00145-DAP Doc #: 215 Filed: 03/29/19 1 of 5. PagelD #: 4212

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC, CASE NO. 1:19-cv-145

PLAINTIFF, JUDGE DAN AARON POLSTER

MAGISTRATE JUDGE THOMAS PARKER

SOUTH UNIVERSITY OF OHIO, LLC, et

 

al.,

 

DEFENDANTS.

eee ee ee ee

_ MOTION TO REQUEST RECEIVER PROVIDE COURT AND EMPLOYEES OF
WESTERN STATE COLLEGE OF LAW UPDATED INFORMATION REGARDING
EMPLOYEE BENEFITS

Cheyanna Jaffke, a tenured professor at Western State College of Law at
Argosy, is an employee of Dream Center Education Holdings, LLC (DCEH). This court
recognized Cheyanna Jaffke as a party/ interpleader to the above titled case. (Doc

#100)

On March 8, 2019, Benefit Administrative Systems. LLC (BAS) filed with this
court a motion to intervene in this case. (Doc #127) BAS is the entity that managed
DCEH health insurance, which was self-insured. Cheyanna Jaffke then learned that
BAS had not been paid nor had any medical expenses it fronted been reimbursed by

DCEH by a telephone call with Aaron Applebaum, attorney for BAS. Cheyanna Jaffke
Case: 1:19-cv-00145-DAP Doc #: 215 Filed: 03/29/19 2 of 5. PagelD #: 4213

informed her boss, Dean Allen Easley, that we might have lost our health insurance or
that there was at least an issue with it. Dean Easley communicated with the receiver
and it was discovered that our health insurance had been put on hold. (See exhibit 1, an

e-mail from DCEH re: health insurance)

March 1, 2019 paycheck (See exhibit 2) of Cheyanna Jaffke indicates

withholding for the following:

California SDI (state disability insurance)
California State Income Taxes

Federal Withholding

Medicare

Social Security

401(k) contribution

Dental base premium

Health Saving Account- Pre Tax

High Deductible Health — Pre tax

Long Term Disability Buy up

March 15, 2019 paycheck (See exhibit 3) of Cheyanna Jaffke indicates

withholding for the following:

California SDI (state disability insurance)

California State Income Taxes

Federal Withholding

Medicare

Social Security

401(k) contribution

This court on March 18, 2019 (Doc. #190) directed the receiver and Mr.
Applebaum to work to exclude the receivership entities from the contract. This leaves
employees of Western State College of Law without health insurance.

Cheyanna Jaffke asks this court to direct the receiver or his agent to provide her

with the following information:
Case: 1:19-cv-00145-DAP Doc #: 215 Filed: 03/29/19 3 of 5. PagelD #: 4214

1. A letter that indicates that her employer provided health insurance has been
cancelled, so that she can obtain health insurance through the marketplace.

2. The name of the Long-Term Disability Insurance provider and policy number
as well as the last time collected premiums were transferred to the insurance
provider.

3. The name of the Short-Term Disability Insurance provider and policy number
as well as the last time collected premiums were transferred to the insurance |
provider.

4. The name of the Life Insurance provider and policy number as well as the last
time collected premiums were transferred to the insurance provider.

5. The name of the Dental Insurance provider and policy number as well as the
last time collected premiums were transferred to the insurance provider.

6. The name of the Vision Insurance provider and policy number as well as the
last time collected premiums were transferred to the insurance provider.

Cheyanna Jaffke also requests that this court direct the receiver or his agent to
confirm that all withholdings from her paycheck for her 401k has been transferred to
Fidelity up to and including the March 29, 2019 paycheck.

Additionally, Cheyanna Jaffke requests that this court direct the receiver or his
agent to refund any money withheld from her paychecks that has not been transferred
by March 26, 2019 to any insurance provider.

Furthermore, Cheyanna Jaffke requests that this court direct the receiver or his

agent to notify this court that Federal withholding and State of California withholding
Case: 1:19-cv-00145-DAP Doc #: 215 Filed: 03/29/19 4 of 5. PagelD #: 4215

- (payroll taxes) has been paid to the appropriate governmental entities once the
required quarterly employment tax returns are filed by April 15, 2019.
Finally, Cheyanna Jaffke requests this court treat all other employees at Western

State College of Law who are similarly situated in the same manner as her.

 

Dated: March 26, 2019

Respectfully submitted,

_

ios aan

va ‘2
° 4 E

ia cd

eh ee oe “

= Tn, <=
i a Seana ea

CHEYANNA JAFFKE (PRO SE)
P.O. Box 2520

Anaheim, CA 92814

Phone: (714) 366-3543

Fax: (714) 525-2786

E-mail: chjaffke @ wsulaw.edu
Case: 1:19-cv-00145-DAP Doc #: 215 Filed: 03/29/19 5 of 5. PagelD #: 4216

SATA MA OA, Sides

BAG ACTS FAR 1.

yer

WESTERN STATE 88
/\ COLLEGE OF LAW

—— AT ARGOSY UNIVERSITY ~~

[som | D ¢ Le ct Cour

btn V. Bo chun “Dstectk of © KO

QoOl cor | Supnyn ZU.

Chevelon A of & 41 ob
(QBS Fe ifort dete ody tepid beer ”

=

   

 
